           Case 1:19-cv-06264-LGS Document 54 Filed 04/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 DINO ANTOLINI,                                                :
                                                               :
                                              Plaintiff,       :     19 Civ. 6264 (LGS)
                                                               :
                            -against-                          :           ORDER
                                                               :
 KENNETH ROSENBLUM, et al.,                                    :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff was ordered to file any opposition to Defendants’ consolidated

motion to dismiss, for sanctions and to disqualify Plaintiff’s counsel by April 16, 2020 (Dkt. No.

48);

        WHEREAS, on April 15, 2020, Plaintiff filed a five-page “Attorney’s Declaration in

Opposition” (Dkt. No. 53). Nothing more was filed on April 16, 2020;

        WHEREAS, pursuant to the Local Civil Rule 7.1 of the United States District Courts for

the Southern and Eastern Districts of New York, “all oppositions . . . with respect to motions”

must include “[a] memorandum of law, setting forth the cases and other authorities relied upon in

support of the motion, and divided, under appropriate headings, into as many parts as there are

issues to be determined.” See Local Civil Rule 7.1(a)(2) and (b). The Rule further provides that

“an opposing party who seeks relief that goes beyond the denial of the motion” must also include

“[a] notice of motion . . . which shall specify the applicable rules or statutes pursuant to which the

motion is brought, and shall specify the relief sought by the motion.” See Local Civil Rule

7.1(a)(1) and (b). It is hereby

        ORDERED that Plaintiff’s filing at Dkt. No. 53 is hereby stricken. By April 23, 2020,

Plaintiff shall re-file his opposition in compliance with Local Civil Rule 7.1 or seek a waiver of
          Case 1:19-cv-06264-LGS Document 54 Filed 04/17/20 Page 2 of 2


his obligation to do so. It is further

        ORDERED that Defendants’ deadline to file a reply in support of their motions is

extended to May 1, 2020.

Dated: April 17, 2020
       New York, New York




                                               2
